 1   NICOLA T. HANNA
 2   Acting United States Attorney
     DAVID M. HARRIS
 3   Assistant United States Attorney
     Chief, Civil Division
 4
     CEDINA M. KIM
 5   Assistant United States Attorney
     Senior Litigation Counsel, Civil Division                              JS-6
 6   LARA A. BRADT, CSBN 289036
 7          Special Assistant United States Attorney
            Social Security Administration, Region IX
 8          160 Spear Street, Suite 800
 9          San Francisco, California 94105
            Telephone: (415) 977-8921
10          Facsimile: (415) 744-0134
11          E-mail: lara.bradt@ssa.gov
     Attorneys for Defendant
12
13                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
14
15
     RYAN HALL,                                     ) 5:19-cv-00508-AS
16                                                  )
17          Plaintiff,                              ) [PROPOSED] JUDGMENT OF
                   v.                               ) REMAND
18                                                  )
19   ANDREW SAUL,                                   )
     Commissioner of Social Security,               )
20
                                                    )
21          Defendant.                              )
22
23          The Court, having approved the parties’ Stipulation to Voluntary Remand
24   Pursuant to Sentence Four of 42 U.S.C. § 405(g) (“Stipulation to Remand”), IT IS
25   HEREBY ORDERED, ADJUDGED, AND DECREED that the above-captioned
26   action is remanded to the Commissioner of Social Security for further proceedings
27   consistent with the Stipulation to Remand.
28

           March 3, 2020
     Date: ________________                            /s/
                                               __________________________
                                               HON. ALKA SAGAR
                                               UNITED STATES MAGISTRATE JUDGE
                                                  -1-
